Exhibit 10.1



LIBERTY MEDIA CORPORATION

2017 OMNIBUS INCENTIVE PLAN

(As Established as of May 24, 2017)

TIME-BASED RESTRICTED STOCK UNITS AGREEMENT

THIS TIME-BASED RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is entered
into effective as of April 14, 2020 by and between LIBERTY MEDIA CORPORATION, a
Delaware corporation (the “Company”), and Gregory B. Maffei (the “Grantee”).

The Grantee is employed as of the Grant Date as the President and Chief
Executive Officer of the Company pursuant to the terms of an employment
agreement between the Company and the Grantee dated effective as of December 13,
2019 (as amended and/or amended and restated from time to time, the “Employment
Agreement”).  The Company has adopted the Liberty Media Corporation 2017 Omnibus
Incentive Plan (as may be amended prior to or after the Grant Date, the “Plan”),
a copy of which as in effect on the Grant Date is attached via a link at the end
of this online Agreement as Exhibit A and by this reference made a part hereof,
for the benefit of eligible employees and independent contractors of the Company
and its Subsidiaries.  Capitalized terms used and not otherwise defined herein
or in the Employment Agreement will have the meaning given thereto in the Plan.

The Company and the Grantee therefore agree as follows:

1.Definitions.  All capitalized terms not defined in this Agreement that are
defined in the Employment Agreement will have the meanings ascribed to them in
the Employment Agreement.  The following terms, when used in this Agreement,
have the following meanings:

“BATRK Common Stock” means the Company’s Series C Liberty Braves Common Stock,
$0.01 par value.

“BATRK Restricted Stock Units” means Restricted Stock Units that represent the
right to receive shares of BATRK Common Stock.

“Cause” has the meaning specified in the Employment Agreement.

“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.  

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

“Common Stock” means the Company’s BATRK Common Stock, FWONK Common Stock and/or
LSXMK Common Stock, as the context requires.

“Company” has the meaning specified in the preamble to this Agreement.

“Disability” has the meaning specified in the Employment Agreement.  

--------------------------------------------------------------------------------

“Dividend Equivalents” has the meaning specified in the Plan.

“Employment Agreement” has the meaning specified in the recitals to this
Agreement.

“FWONK Common Stock” means the Company’s Series C Liberty Formula One Common
Stock, $0.01 par value.

“FWONK Restricted Stock Units” means Restricted Stock Units that represent the
right to receive shares of FWONK Common Stock.

“Good Reason” has the meaning specified in the Employment Agreement.  

“Grant Date” means April 14, 2020.

“Granted RSUs” has the meaning specified in Section 2.

“Grantee” has the meaning specified in the preamble to this Agreement.

“LSXMK Common Stock” means the Company’s Series C Liberty SiriusXM Common Stock,
$0.01 par value.

“LSXMK Restricted Stock Units” means Restricted Stock Units that represent the
right to receive shares of LSXMK Common Stock.

“Plan” has the meaning specified in the recitals of this Agreement.

“Required Withholding Amount” has the meaning specified in Section 5.

“Restricted Stock Units” has the meaning specified in the Plan, and can refer to
the BATRK Restricted Stock Units, the FWONK Restricted Stock Units and/or the
LSXMK Restricted Stock Units, as the context requires.

“Separation” means the date as of which the Grantee is no longer employed by the
Company or any of its Subsidiaries.  

“Unpaid Dividend Equivalents” has the meaning specified in Section 3(c).

“Vested Dividend Equivalents” has the meaning specified in Section 10.

“Vesting Date” means each date on which any Restricted Stock Units cease to be
subject to a risk of forfeiture, as determined in accordance with Section 3 or 7
of this Agreement.  

2.Grant of Restricted Stock Units.  Subject to the terms and conditions herein
and in the Plan, the Company hereby awards to the Grantee as of the Grant Date,
an Award of 3,057 BATRK Restricted Stock Units, 6,959 FWONK Restricted Stock
Units and 8,571 LSXMK Restricted Stock Units (collectively, the “Granted RSUs”),
each representing the right to receive one share of the applicable class of
Common Stock, subject to the conditions and restrictions set forth below in this
Agreement and in the Plan.  Regarding the last sentence of Section 8.5 of the

2‌

--------------------------------------------------------------------------------

Plan, the Company acknowledges and agrees that there are no restrictions, terms
or conditions that will cause a forfeiture of the Granted RSUs or any Dividend
Equivalents with respect thereto that are not set forth in this Agreement.

3.Conditions of Vesting.  Unless otherwise determined by the Committee in its
sole discretion (provided that such determination is not adverse to the
Grantee), the Restricted Stock Units will vest only in accordance with the
conditions stated in this Section 3.  Upon vesting, Restricted Stock Units and
the related Dividend Equivalents shall not be subject to forfeiture other than
as provided in Section 9 hereof.  
(a)Except as otherwise provided in this Agreement or the Employment Agreement,
subject to the Grantee’s continued employment with or service to the Company or
any Subsidiary on such date, all of the Granted RSUs will become vested on
December 10, 2020.
(b)Notwithstanding the foregoing, Granted RSUs that have not theretofore become
vested and exercisable will become vested and exercisable, to the extent
provided in Section 7 of this Agreement, on the date of the Grantee's
Separation.  
(c)Any Dividend Equivalents with respect to the Granted RSUs that have not
theretofore become Vested Dividend Equivalents (“Unpaid Dividend Equivalents”)
will become vested and payable to the extent that the Restricted Stock Units
related thereto shall have become vested in accordance with this Agreement.
 Notwithstanding the foregoing, but subject to Section 7, the Grantee will not
vest, pursuant to this Section 3, in Granted RSUs or related Unpaid Dividend
Equivalents in which the Grantee would otherwise vest as of a given date if the
Grantee has not been continuously employed by the Company from the Grant Date
through such date (the vesting or forfeiture of such Restricted Stock Units and
related Unpaid Dividend Equivalents to be governed instead by Section 7).  
4.Settlement of Restricted Stock Units.  Settlement of Restricted Stock Units
(and related Unpaid Dividend Equivalents) that vest in accordance with Section 3
or 7 shall be made as soon as administratively practicable after the Vesting
Date, but in no event later than March 15, 2021.  Settlement of vested
Restricted Stock Units shall be made in payment of shares of Common Stock,
together with any related Dividend Equivalents, in accordance with Section 6.
 Any shares of Common Stock so received shall be fully vested.
5.Mandatory Withholding for Taxes.  To the extent that the Company is subject to
withholding tax requirements under any national, state, local or other
governmental law with respect to the award of the Restricted Stock Units to the
Grantee or the vesting or settlement thereof, or the designation of any Dividend
Equivalents as payable or distributable or the payment or distribution thereof,
the Grantee must make arrangements satisfactory to the Company to make payment
to the Company or its designee of the amount required to be withheld under such
tax laws, as determined by the Company (collectively, the “Required Withholding
Amount”).  To the extent such withholding is required, the Company shall
withhold (a) from the shares of such class of Common Stock represented by such
vested Restricted Stock Units and otherwise deliverable to the Grantee a number
of shares of such class of Common Stock and/or (b) from any related

3‌

--------------------------------------------------------------------------------

Dividend Equivalents otherwise deliverable to the Grantee an amount of such
Dividend Equivalents, which collectively have a value (or, in the case of
securities withheld, a Fair Market Value) as of the date the obligation to
withhold arises equal to the Required Withholding Amount, unless the Grantee
remits the Required Withholding Amount to the Company or its designee in cash in
such form and by such time as the Company may require or other provisions for
withholding such amount satisfactory to the Company have been made.
 Notwithstanding any other provisions of this Agreement, the delivery of any
shares of Common Stock represented by vested Restricted Stock Units and any
related Dividend Equivalents may be postponed until any required withholding
taxes have been satisfied.  Notwithstanding the foregoing or anything contained
herein to the contrary, (i) the Grantee may, in his sole discretion, direct the
Company to deduct from the shares of Common Stock represented by vested
Restricted Stock Units and otherwise deliverable to the Grantee a number of
shares of the class of Common Stock represented by such Restricted Stock Units
having a Fair Market Value on the date the obligation to withhold arises equal
to the Required Withholding Amount and (ii) the Company will not withhold any
shares of Common Stock to pay the Required Withholding Amount if the Grantee has
remitted cash to the Company or a Subsidiary or designee thereof in an amount
equal to the Required Withholding Amount by such time as the Company may
require.

6.Delivery by the Company.  As soon as practicable after the vesting of
Restricted Stock Units, and any related Unpaid Dividend Equivalents, pursuant to
Section 3 or 7 (but in no event later than March 15, 2021), and subject to the
withholding referred to in Section 5, the Company will (a) register in a book
entry account in the name of the Grantee, or cause to be issued and delivered to
the Grantee (in certificate or electronic form), that number and class of shares
of Common Stock represented by such vested Restricted Stock Units and any
securities representing related vested Unpaid Dividend Equivalents, and (b)
cause to be delivered to the Grantee any cash payment representing related
vested Unpaid Dividend Equivalents.  Any delivery of securities will be deemed
effected for all purposes when a certificate representing, or statement of
holdings reflecting, such securities and, in the case of any Unpaid Dividend
Equivalents, any other documents necessary to reflect ownership thereof by the
Grantee, have been delivered personally to the Grantee or, if delivery is by
mail, when the Grantee has received such certificates or other documents.  Any
cash payment will be deemed effected when a check from the Company, payable to
the Grantee and in the amount equal to the amount of the cash owed, has been
delivered personally to the Grantee or, if delivery is by mail, upon receipt by
the Grantee.
7.Termination of Restricted Stock Units.  The Restricted Stock Units will be
forfeited and terminate at the time specified below:  
(a)Any Restricted Stock Units that do not become vested in accordance with
Section 3 of this Agreement or Section 7(b) of this Agreement, and any related
Unpaid Dividend Equivalents, will automatically be forfeited as of the Close of
Business on the date of Separation.
(b)Notwithstanding the provisions of Section 3, if the Grantee’s Separation
occurs prior to the Close of Business on December 10, 2020 for any reason,
including, without limitation, as a result of death, Disability, termination by
the Company with or without Cause or termination by the Grantee with or without
Good Reason, a pro rata portion of the Granted RSUs and any related Unpaid
Dividend Equivalents will vest as of the date of

4‌

--------------------------------------------------------------------------------

Separation, such pro rata portion to be equal to the product of the number of
Granted RSUs, multiplied by a fraction, the numerator of which is the number of
calendar days that have elapsed since April 4, 2020, through the date of
Separation, and the denominator of which is 251 days.  Upon forfeiture of any
unvested Restricted Stock Units, and any related Unpaid Dividend Equivalents,
such Restricted Stock Units and any related Unpaid Dividend Equivalents will be
immediately cancelled, and the Grantee will cease to have any rights with
respect thereto.
8.Nontransferability of Restricted Stock Units.  Restricted Stock Units and any
related Unpaid Dividend Equivalents, are not transferable (either voluntarily or
involuntarily) before or after the Grantee’s death, except as follows:  (a)
during the Grantee’s lifetime, pursuant to a Domestic Relations Order issued by
a court of competent jurisdiction that is not contrary to the terms and
conditions of the Plan or this Agreement, and in a form acceptable to the
Committee; or (b) after the Grantee’s death, by will or pursuant to the
applicable laws of descent and distribution, as may be the case.  Any person to
whom Restricted Stock Units are transferred in accordance with the provisions of
the preceding sentence shall take such Restricted Stock Units subject to all of
the terms and conditions of the Plan and this Agreement, including that the
vesting and termination provisions of this Agreement will continue to be applied
with respect to the Grantee.  Certificates representing Restricted Stock Units
that have vested may be delivered (or, in the case of book entry registration,
registered) only to the Grantee (or during the Grantee’s lifetime, to the
Grantee’s court appointed legal representative) or to a person to whom the
Restricted Stock Units have been transferred in accordance with this Section.
9.Forfeiture for Misconduct and Repayment of Certain Amounts.  If (i) a material
restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Committee may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Committee, the extent to which the market value of Common Stock during
the Misstatement Period was affected by the error(s) giving rise to the need for
such restatement.  “Forfeitable Benefits” means (i) any and all cash and/or
shares of Common Stock received by the Grantee (A) upon the exercise during the
Misstatement Period of any SARs held by the Grantee or (B) upon the payment
during the Misstatement Period of any Cash Award or Performance Award held by
the Grantee, the value of which is determined in whole or in part with reference
to the value of Common Stock, and (ii) any proceeds received by the Grantee from
the sale, exchange, transfer or other disposition during the Misstatement Period
of any shares of Common Stock received by the Grantee upon the exercise, vesting
or payment during the Misstatement Period of any Award held by the Grantee.  By
way of clarification, “Forfeitable Benefits” will not include any shares of
Common Stock delivered in respect of the vesting of any Restricted Stock Units
during the Misstatement Period or any securities received as Dividend
Equivalents in respect thereof, in each case that are not sold, exchanged,
transferred or otherwise disposed of during the Misstatement Period.
 “Misstatement Period” means the 12-month period beginning on the date of the
first public issuance or the filing with the Securities and Exchange Commission,
whichever occurs earlier, of the financial statement requiring restatement.

5‌

--------------------------------------------------------------------------------

10.No Stockholder Rights; Dividend Equivalents.  The Grantee will not be deemed
for any purpose to be, or to have any of the rights of, a stockholder of the
Company with respect to any shares of Common Stock represented by any Restricted
Stock Units unless and until such time as shares of Common Stock represented by
vested Restricted Stock Units have been delivered to the Grantee in accordance
with Section 6, nor will the existence of this Agreement affect in any way the
right or power of the Company or any  stockholder of the Company to accomplish
any corporate act, including, without limitation, any reclassification,
reorganization or other change of or to its capital or business structure,
merger, consolidation, liquidation or sale or other disposition of all or any
part of its business or assets.  The Grantee will have no right to receive, or
otherwise with respect to, any Dividend Equivalents until such time, if ever, as
(a) the Restricted Stock Units with respect to which such Dividend Equivalents
relate shall have become vested, or (b) such Dividend Equivalents shall have
become vested in accordance with the third to last sentence of this Section,
and, if vesting does not occur, the related Dividend Equivalents will be
forfeited.  Dividend Equivalents shall not bear interest or be segregated in a
separate account.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, accelerate the vesting of any portion of the Dividend Equivalents
(the “Vested Dividend Equivalents”).  The settlement of any Vested Dividend
Equivalents shall be made as soon as administratively practicable after the
accelerated vesting date, but in no event later than March 15, 2021.  With
respect to any Restricted Stock Units and Dividend Equivalents, the Grantee is a
general unsecured creditor of the Company.
11.Adjustments.  If the outstanding shares of Common Stock are subdivided into a
greater number of shares (by stock dividend, stock split, reclassification or
otherwise) or are combined into a smaller number of shares (by reverse stock
split, reclassification or otherwise), or if the Committee determines that any
stock dividend, extraordinary cash dividend, reclassification, recapitalization,
reorganization, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase any shares of Common Stock or other similar
corporate event (including mergers or consolidations) affects shares of Common
Stock such that an adjustment is required to preserve the benefits or potential
benefits intended to be made available under this Agreement, then the applicable
Restricted Stock Units will be subject to adjustment in such manner as the
Committee, in its sole discretion, deems equitable and appropriate in connection
with the occurrence of any of the events described in this Section 11 following
the Grant Date.
12.Restrictions Imposed by Law.  Without limiting the generality of Section 10.8
of the Plan, the Company will not be obligated to deliver any shares of Common
Stock represented by vested Restricted Stock Units or securities constituting
any Unpaid Dividend Equivalents if counsel to the Company determines that the
issuance or delivery thereof would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
shares of Common Stock or such other securities are listed or quoted.  The
Company will in no event be obligated to take any affirmative action in order to
cause the delivery of shares of Common Stock represented by vested Restricted
Stock Units or securities constituting or cash payment related to any Unpaid
Dividend Equivalents to comply with any such law, rule, regulation, or
agreement.
13.Notice.  Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this

6‌

--------------------------------------------------------------------------------

Agreement will be in writing and will be delivered personally or sent by United
States first class mail, postage prepaid and addressed as follows:

Liberty Media Corporation  

12300 Liberty Boulevard  

Englewood, Colorado 80112  

Attn:  Chief Legal Officer

Unless the Company elects to notify the Grantee electronically pursuant to the
online grant and administration program or via email, any notice or other
communication to the Grantee with respect to this Agreement will be in writing
and will be delivered personally, or will be sent by United States first class
mail, postage prepaid, to the Grantee’s address as listed in the records of the
Company on the date of this Agreement, unless the Company has received written
notification from the Grantee of a change of address.

14.Amendment.  Notwithstanding any other provision hereof, this Agreement may be
amended from time to time as approved by the Committee as contemplated in the
Plan.  Without limiting the generality of the foregoing, without the consent of
the Grantee,
(a)this Agreement may be amended from time to time as approved by the Committee
(i) to cure any ambiguity or to correct or supplement any provision herein which
may be defective or inconsistent with any other provision herein, (ii) to add to
the covenants and agreements of the Company for the benefit of the Grantee or
surrender any right or power reserved to or conferred upon the Company in this
Agreement, subject to any required approval of the Company’s stockholders, and
provided, in each case, that such changes or corrections will not adversely
affect the rights of the Grantee with respect to the Award evidenced hereby, or
(iii) to make such other changes as the Company, upon advice of counsel,
determines are necessary because of the adoption or promulgation of, or change
in or of the interpretation of, any law or governmental rule or regulation,
including any applicable federal or state securities laws; and
(b)subject to any required action by the Board or the stockholders of the
Company, the Restricted Stock Units granted under this Agreement may be canceled
by the Company and a new Award made in substitution therefor, provided, that the
Award so substituted will satisfy all of the requirements of the Plan as of the
date such new Award is made and no such action will adversely affect any
Restricted Stock Units (after taking into account any related Unpaid Dividend
Equivalents).
15.Grantee Employment.  Nothing contained in this Agreement, and no action of
the Company or the Committee with respect hereto, will confer or be construed to
confer on the Grantee any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate the Grantee’s
employment at any time, with or without Cause, subject to the provisions of the
Employment Agreement.
16.Nonalienation of Benefits.  Except as provided in Section 8, (a) no right or
benefit under this Agreement will be subject to anticipation, alienation, sale,
assignment, hypothecation, pledge, exchange, transfer, encumbrance or charge,
and any attempt to anticipate, alienate, sell,

7‌

--------------------------------------------------------------------------------

assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (b) no right or benefit hereunder will in any manner be liable
for or subject to the debts, contracts, liabilities or torts of the Grantee or
other person entitled to such benefits.

17.Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado.  Any dispute with
respect to the enforcement or interpretation of this Agreement shall be subject
to the arbitration provisions set forth in Section 9.12 of the Employment
Agreement, whether or not the “Employment Period” under such agreement has
ended.
18.Construction.  References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan.  All references to “Sections” in
this Agreement shall be to Sections of this Agreement unless explicitly stated
otherwise.  The word “include” and all variations thereof are used in an
illustrative sense and not in a limiting sense.  All decisions of the Committee
upon questions regarding this Agreement or the Plan will be conclusive.  Unless
otherwise expressly stated herein, in the event of any inconsistency between the
terms of the Plan and this Agreement, the terms of the Plan will control.  The
headings of the sections of this Agreement have been included for convenience of
reference only, are not to be considered a part hereof and will in no way modify
or restrict any of the terms or provisions hereof.
19.Rules by Committee.  The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.
20.Entire Agreement.  This Agreement, together with the applicable provisions of
the Employment Agreement, is in satisfaction of and in lieu of all prior
discussions and agreements, oral or written, between the Company and the Grantee
regarding the Award.  The Grantee and the Company hereby declare and represent
that no promise or agreement not expressed herein or in the Employment Agreement
has been made regarding the Award and that this Agreement, together with the
Employment Agreement, contains the entire agreement between the parties hereto
with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award.  Subject to
the restrictions set forth in Sections 8 and 16, this Agreement will be binding
upon and inure to the benefit of the parties and their respective heirs,
successors and assigns.
21.Grantee Acceptance.  The Grantee will signify acceptance of the terms and
conditions of this Agreement by acknowledging the acceptance of this Agreement
via the procedures described in the online grant and administration program
utilized by the Company or by such other method as may be agreed by the Grantee
and the Company.
22.Code Section 409A Compliance.  To the extent that the provisions of Section
409A of the Code or any U.S. Department of the Treasury regulations promulgated
thereunder are applicable to any Restricted Stock Unit or Dividend Equivalent,
the parties intend that this Agreement will meet the requirements of such Code
section and regulations and that the provisions hereof will be interpreted in a
manner that is consistent with such intent.  The Grantee will cooperate with the
Company in taking such actions as the Company may reasonably request to

8‌

--------------------------------------------------------------------------------

assure that this Agreement will meet the requirements of Section 409A of the
Code and any U.S. Department of the Treasury regulations promulgated thereunder
and to limit the amount of any additional payments required by Section 9.7 of
the Employment Agreement to be made to the Grantee.

9‌

--------------------------------------------------------------------------------